NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


MICHAEL McCALL,                    )
                                   )
           Appellant,              )
                                   )
v.                                 )               Case No. 2D17-5074
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed July 27, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Manatee County; Susan Maulucci, Judge.

Michael McCall, pro se.




PER CURIAM.

             Affirmed.




KELLY, MORRIS, and BADALAMENTI, JJ., Concur.